Citation Nr: 0406962	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  98-15 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance 
benefits pursuant to 38 U.S.C.A. Chapter 35 (West 2002).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1943 
to January 1946.  For approximately six months during that 
time, and specifically between November 1944 and May 1945, he 
was a prisoner-of-war (POW) of the German government.  He 
died in July 1997.  The appellant is the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO denied the issues 
of entitlement to service connection for the cause of the 
veteran's death and entitlement to Dependents' Educational 
Assistance benefits pursuant to 38 U.S.C.A. Chapter 35 (West 
2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The certificate of death indicates that the veteran died 
on July [redacted], 1997 at the age of 72 years as a result of septic 
shock (circulatory collapse) which was the consequence of 
aplastic anemia.  Coronary artery disease (CAD) and chronic 
obstructive pulmonary disease (COPD) were other significant 
conditions contributing to the veteran's death but which were 
not related to the immediate cause of his demise.  

3.  At the time of the veteran's death, service connection 
had been established for following disabilities:  depression 
with post-traumatic stress disorder (PTSD) (50% from October 
1996), degenerative joint disease of the lumbar spine (40% 
from October 1991), and residuals of frozen feet with 
peripheral vascular disease (30% from October 1991).  

4.  Aplastic anemia has been found to be related to the 
veteran's active military duty, and in particular to his time 
spent as a prisoner-of-war of the German government for six 
months between November 1944 and May 1945.  


CONCLUSIONS OF LAW

1.  Aplastic anemia was incurred in active military duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.  A disability incurred in service, aplastic anemia, caused 
the veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2003).  

3.  The criteria for dependents' educational assistance 
benefits under Chapter 35 of Title 38 have been met.  
38 U.S.C.A. §§ 3500, 3501 (Supp. 2002) and 38 C.F.R. § 3.807 
(2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  In 
the statement of the case issued in September 1998, a 
supplemental statement of the case (SSOC) furnished in 
November 1998, an April 2000 letter, as well as the SSOC 
issued in July 2002, the RO informed the appellant of the 
criteria used to adjudicate the cause of death and Chapter 35 
claims on appeal, the type of evidence needed to substantiate 
these issues, as well as the specific information necessary 
from her.  

In this regard, the Board acknowledges that the RO has not 
provided the appellant notification of the specific 
provisions of the VCAA.  In addition, a recent decision of 
the United States Court of Appeals for Veterans Claims 
(Court) stipulates that the agency of original jurisdiction 
(AOJ) must provide such notice to a service connection 
claimant before an initial unfavorable decision is made on 
his/her claim.  Pelegrini v. Principi, No. 01-944 
(January 13, 2003), p. 13.  In the present case, the 
appellant filed her claims for service connection for the 
cause of the veteran's death in August 1997.  As the 
appellant submitted her claim several years prior to the 
effective date of the VCAA, the Board finds that it was 
effectively impossible for the RO to have provided the 
appellant with the proper notice prior to the initial denial 
of her claim.  In any event, in light of the fact that this 
decision will be allowing the appellant's cause of death and 
Chapter 35 claims in this decision, the Board finds that the 
appellant has not been prejudiced by any notification errors.  

Furthermore, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claims.  A 
review of the claims folder indicates that the RO has 
obtained available and relevant post-service treatment 
records adequately identified by the appellant.  Also during 
the current appeal, the Board obtained an opinion from a VA 
physician, who had the opportunity to review the veteran's 
claims folder prior to rendering his conclusions.  

Factual Background

As the Board has previously noted in this decision, service 
personnel records indicate that the veteran served on active 
military duty from December 1943 to January 1946.  His 
military occupational specialty was that of a rifleman.  For 
approximately six months between November 1944 and May 1945, 
the veteran was a prisoner of war of the German government.  
His service medical records are unavailable.  

In September 1984, the veteran underwent a VA examination for 
former POWs.  At this evaluation, the veteran asserted that, 
as a result of his POW experiences, he developed back 
problems as well as feelings of nervousness, easy 
irritability, and depression.  A neuropsychiatric evaluation 
included a diagnosis of mild depressive reaction.  A physical 
examination resulted in diagnoses of acrocordon of the upper 
thoracic back (which was also described as cutaneous skin 
tags of the back), angiomas of the chest, COPD, and 
osteoarthritis at L5-S1.  The examiner concluded that the 
evaluation found no evidence of swelling of the veteran's 
feet, avitominosis, malnutrition, hemninthiasis, beri-beri or 
beri-beri heart disease, or pellagra and that the veteran had 
no residual medical disease secondary to his POW experience.  

By a June 1985 rating action, the RO considered these 
records.  The RO granted service connection for a depressive 
reaction and awarded a 10 percent evaluation to this 
disability, effective from June 1984.  Additionally, the RO 
denied service connection for degenerative disc disease of 
the lumbar spine, acrochordon of the thoracic back and 
angiomas of the chest, COPD, a disorder manifested by 
swelling of the feet, avitominosis, beri-beri, beri-beri 
heart disease, chronic dysentery, hemninthiasis, residuals of 
malnutrition, and pellagra.  

At a February 1987 VA examination for former POWs, the 
veteran reported that, during captivity, he worked on a farm.  
He described such work as "cut[ting] wood, etc."  He 
complained of problems with his feet, back, and ears.  A 
neuropsychiatric evaluation completed at that time resulted 
in a diagnosis of mild anxiety reaction with depression.  A 
physical examination, including appropriate radiographic 
studies, provided diagnoses of mild COPD with residuum of 
irritative bronchitis from cigarette smoking (a 45-pack 
year), a superficial scar on the right back (residuum of 
shrapnel injury, historical), and degenerative joint disease 
of the lumbar back with restricted mobility.  The examiner 
explained that no specific residuum of frozen feet, 
avitaminosis, beri-beri (including beri-beri heart disease), 
chronic dysentery, helminthiasis, malnutrition, pellagra, or 
other nutritional deficiencies was found.  

Based on this report, the RO, by a May 1987 rating action, 
granted service connection for degenerative joint disease of 
the lumbar spine.  Additionally, the RO awarded a compensable 
evaluation of 10 percent for this service-connected disorder, 
effective from October 1986.  

According to a private medical report dated in April 1988, 
the veteran asserted that, as a POW of the German government 
during World War II, he was treated for frozen feet.  Since 
then, the veteran stated that he had experienced pain in his 
feet and toes bilaterally, as well as discoloration of his 
toes, during climatic temperature variances.  The examining 
physician explained that the evaluation demonstrated 
peripheral vascular insufficiency "due to being subjected to 
extreme low temperatures, without adequate foot protection 
for long periods of time, resulting in permanent injuries to 
his feet and toes."  

At a VA examination for former POWs, which was conducted in 
June 1988, the veteran noted that, during captivity, he was 
forced to complete railroad and farm work.  In particular, he 
cited the responsibility of cutting wood.  He specifically 
complained of chronic low back pain upon attempting to lift 
heavy objects or twist his back as well as numbness or a 
weighed feeling in his feet, swelling on walking or standing, 
or burning and tingling discomfort in these extremities.  A 
neuropsychiatric evaluation included a diagnosis of a 
depressive reaction.  A physical examination resulted in 
diagnoses of residuals of a frost bite injury to the feet, 
degenerative joint disease of the lumbosacral spine, mild 
peripheral vascular disease, mild emphysema, and early 
cataracts.  The examiner noted that relevant medical 
literature "does not appear to support an etiologic 
relationship between [a] residual frost bite injury and 
peripheral vascular disease."  

By a September 1988 rating action, the RO considered this 
additional evidence.  In particular, the RO granted service 
connection for residuals of frozen feet with peripheral 
vascular disease and awarded an evaluation of 10 percent, 
effective from April 1988, for this service-connected 
disability.  

In December 1987, the veteran was hospitalized at a private 
medical facility for complaints of shortness of breath as 
well as acute asthmatic bronchitis which was unresponsive to 
medications.  The final diagnosis was characterized as 
progressive shortness of breath secondary to COPD and 
asthmatic bronchitis.  

In May 1989, the veteran received VA outpatient treatment for 
low back pain and COPD.  In an August 1989 letter, a private 
physician explained that the veteran's back problem had 
worsened.  This doctor expressed his opinion that the veteran 
was developing severe osteoarthritis in his lumbar and 
thoracic spine.  In addition, this physician explained that 
the veteran's peripheral vascular disease in his feet was 
slowly progressive but had not yet reached a level of 
severity which required bypass grafting.  

In October 1989, the veteran underwent a VA examination, at 
which time he complained of a worsening of his backaches, 
nervousness (including restlessness and trouble sleeping), 
and foot problems consisting of burning sensations, numbness, 
and aches.  A neuropsychiatric evaluation resulted in the 
diagnosis of a depressive reaction.  A physical examination, 
including radiographic studies, demonstrated the presence of 
degenerative arthritis as well as osteopenia of the lumbar 
spine and residuals of frozen feet with peripheral vascular 
disease.  

In April 1990, and thereafter in October 1990, the veteran 
received VA outpatient treatment for his COPD.  According to 
these records, the veteran was treated with medication, and 
the disorder was found to be stable.  Subsequently, at July 
and October 1991 VA outpatient treatment sessions, the 
veteran was treated for degenerative joint disease with 
mechanical low back pain.  

An April 1992 VA mental disorders examination confirmed a 
diagnosis of anxiety with depression.  A VA orthopedic and 
peripheral vascular examination conducted on the same day in 
April 1992 resulted in diagnoses of degenerative disease of 
the lumbar spine, residual of frozen feet, and borderline 
hypertension.  

By a July 1992 rating action, the RO considered this 
additional evidence and determined that it warranted an 
increased evaluation of 40 percent, effective from October 
1991, for the service-connected degenerative joint disease of 
the lumbar spine.  Further, the RO concluded that the 
additional evidence warranted an increased evaluation of 
30 percent, effective from October 1991, for the 
service-connected residuals of frozen feet with peripheral 
vascular disease.  

In December 1992, the veteran was hospitalized at a private 
medical facility for treatment for an acute exacerbation of 
COPD, including emphysema and asthma.  During the 
hospitalization, the veteran underwent workup for coronary 
artery disease due to his history of chest pain.  The tests 
were negative.  The treating physician also noted that the 
veteran had a history of cigarette abuse but had not smoked 
in nine years.  

A VA outpatient treatment record dated in January 1993 
indicated that the veteran's severe COPD exacerbation had 
stabilized.  Two months later in March 1993, the veteran was 
treated for low back pain with degenerative joint disease at 
L5-S1.  In May 1993, he described having some breathing 
difficulty with pollen.  His COPD and asthma were determined 
to be stable.  Several months later in September 1993, he 
sought treatment for reports of some shortness of breath.  
The examiner concluded that the veteran's COPD and asthma 
were stable.  One year later in September 1994, the veteran 
sought medical care for complaints of increased low back 
pain.  The examiner observed that the veteran appeared to be 
stable and diagnosed degenerative joint disease at L5-S1.  

In January 1995, a private physician explained that he had 
treated the veteran for an acute exacerbation of chronic 
obstructive pulmonary disease since December 1992.  Further, 
the doctor noted that, at least twice, the veteran had 
undergone workups by cardiac catheterization for chest pain 
to rule out CAD.  

A VA mental disorders examination conducted in February 1995 
confirmed the diagnosis of a mild depressive reaction.  A VA 
general medical examination completed on the same day in 
February 1995 demonstrated, in pertinent part, degenerative 
disc disease at L5-S1 (by x-rays); osteophytosis of the 
lumbosacral vertebrae at L1, L2, and L5 anteriorly (by 
x-rays); a history of a frostbite injury to the feet with 
residual sensory neuropathy; and COPD.  

In the following month, the veteran's COPD and asthma were 
found to be stable.  The treating VA physician recommended 
activities as tolerated.  

A VA mental disorders examination conducted in December 1995 
confirmed a diagnosis of a mild anxiety reaction with 
depressive symptoms.  At a VA peripheral vascular examination 
completed on the same day in December 1995, the veteran 
complained of burning, itching, and coldness in his feet.  He 
denied having hypertension, atherosclerotic heart disease, a 
heart attack, or a stroke.  The examiner diagnosed, in 
pertinent part, a past history of a frostbite injury to the 
feet with persisting subjective complaints.  

In a March 1996 letter, the private physician who had written 
the January 1995 document explained that he had continued to 
treat the veteran for COPD, asthma, and emphysema.  
Specifically, the doctor explained that the length of time 
between the veteran's visits varies and ranges from once 
every six months to once every one to one-and-a-half years.  

In December 1996, the veteran underwent a VA mental status 
examination which included an Axis I diagnosis of moderate to 
severe post-traumatic stress disorder (PTSD).  The report of 
this evaluation also noted that the veteran's physical 
problems included aplastic anemia and back problems.  

On the same day in December 1996, the veteran underwent VA 
peripheral vascular, as well as ears, nose, and throat, 
examinations.  The examiner diagnosed a past history of a 
frostbite injury to the feet with residual subjective sensory 
neuropathy as well as a history of aplastic anemia.  The 
examiner also noted that the veteran was receiving treatment 
for his aplastic anemia, which was "not related to the 
frostbite injury incurred in World War II."  

Private medical records dated in March 1997 reflect oncology 
treatment for severe aplastic anemia.  His history of COPD 
and asthmatic bronchitis secondary to chronic tobacco use was 
noted in the medical records.  Additionally, the treating 
physician noted that he had initially treated the veteran for 
pancytopenia in September 1994, at which time he underwent 
bone marrow biopsies which revealed a hypocellular bone 
marrow, a serial bone marrow, and cytogenetic analyses of the 
bone marrow (which have, since that time, been unremarkable).  

The veteran died in July 1997.  According to the Certificate 
of Death, the immediate cause of his demise was a septic 
shock (circulatory collapse) which was due to aplastic 
anemia.  Other significant conditions contributing to the 
veteran's death but no related to the immediate cause of his 
demise were CAD and COPD.  An autopsy was not performed.  

In the following month, the appellant, the veteran's 
surviving spouse, filed a claim for service connection for 
the cause of the veteran's death.  By a September 1997 rating 
action, the RO denied the appellant's claim for service 
connection for the cause of the veteran's death and for 
Dependents' Educational Assistance benefits pursuant to 
Chapter 35.  In a separate rating action dated on the same 
day in September 1997, the RO adjudicated claims filed by the 
veteran prior to his death.  In this second rating action, 
the RO recharacterized the veteran's service-connected 
psychiatric disorder as depression with PTSD and awarded an 
increased evaluation for this disability of 50 percent, 
effective from October 1996.  

According to the evidence received during the current appeal, 
private medical records dated in May 1997 reflect treatment 
for a principal diagnosis of aplastic anemia.  In addition, 
these reports reflected a secondary diagnosis of 
atherosclerotic coronary artery disease.  

In a December 1997 letter, one of the veteran's treating 
physicians explained that, following the diagnosis of 
aplastic anemia, the veteran developed, and was treated for, 
appendicitis, a periappendiceal abscess, and a severe case of 
pseudomonas pneumonia.  This doctor noted that the ultimate 
cause of the veteran's death was circulatory collapse 
secondary to septicemia "which was brought on by his 
depressed immune status which all relates back to his 
aplastic anemia."  

In a letter also dated in December 1997, another private 
physician who treated the veteran noted that "[i]t is well 
known that exposure to certain chemicals can cause aplastic 
anemia.  This doctor further stated that "[s]ince it is 
impossible to know to what he [the veteran] was exposed while 
a prisoner of war, I cannot exclude the possibility that an 
exposure to a chemical while he was a prisoner of war 
contributed to the eventual development of aplastic anemia."  

At a personal hearing conducted before a hearing officer at 
the RO in April 1998, the appellant testified that, during 
the veteran's captivity as a POW in World War II, he was 
forced to paint and was, thus, exposed to chemicals that 
eventually led to the aplastic anemia that caused his death.  
1998 hearing transcript (1998 T.) at 2-8.  

In a May 1998 letter, a private physician noted that the 
veteran had been treated for approximately two years prior to 
his death for aplastic anemia.  Additionally, this doctor 
stated that the veteran "had spent several years as a 
prisoner of war during World War II and was exposed to 
chemicals and possibly other unknown agents for an extended 
period of time, and especially to paint."  The physician 
then expressed his opinion that "[i]t is conceivable that 
any of his exposures could have been related to his later 
development of aplastic anemia, and possibly to have 
contributed to his longstanding chronic obstructive lung 
disease."  

Subsequently, in November 1999, the appellant presented 
testimony at a personal hearing before the undersigned 
Veterans Law Judge at the RO.  According to the transcript of 
the personal hearing, the appellant reiterated her assertions 
that, during the veteran's captivity as a POW in World 
War II, he painted farm homes and was exposed to chemicals 
that eventually led to the aplastic anemia which caused his 
death.  1999 hearing transcript (1999 T.) at 2-12.  

In an April 2000 letter, a private physician noted that he 
had discussed, with the appellant, the veteran's death from 
aplastic anemia as well as his other medical conditions.  The 
doctor expressed his opinion that "it is likely as not that 
. . . [the veteran's] . . . aplastic anemia [was] . . . 
received as a [result of his] prisoner of war [captivity].  
The physician further explained that [t]here is no way of 
knowing how it happened, but I think that the abuse . . . 
[that the veteran] suffered probably adversely affected his 
medical health to where he developed these problems, the most 
devastating of which was aplastic anemia."  

In April 2003, the veteran's claims folder was sent to the 
Chief of the Hermatology and Oncology Department at the VA 
Maryland Health Care System in Baltimore, Maryland.  This 
physician reviewed the veteran's medical records and, in May 
2003, provided an opinion regarding the etiology of his 
terminal disease, which the doctor characterized as 
pancytopenia, or low white blood cell count, low platelet 
count, and aplastic anemia.  

Specifically, the physician noted that, according to the 
pertinent evidence included in the claims folder, the veteran 
was a POW in Germany for six months during World War II.  
During his captivity, he painted farmhouses and sharpened 
saws.  The doctor then expressed his opinion that, as a 
result of such work, the veteran "was probably exposed to 
benzene, the agent known to cause pancytopenia both in paint 
remover and paint, an exposure which could have been 
significant while painting indoors."  

Additionally, the physician noted that the veteran had a 
history of cigarette smoking, smoked 100 pack years, and 
stopped smoking in 1984.  The doctor explained that benzene 
"is a well-known component of cigarette smoke" and 
expressed his opinion that the veteran "was likely exposed 
to benzene in paint removers and paints used in Germany while 
a POW, but could have gotten a significant exposure from 
smoking as well."  

The physician concluded that "it is less likely than not 
[unlikely] that the service-connected disability (depression, 
post traumatic stress syndrome) contributed to the veteran's 
death."  The doctor also expressed his opinion that "it is 
at least as likely as not that the veteran's aplastic 
anemia-pancytopenia and death were related to his active 
service . . . [and] in particular the time he spent as a 
POW."  Further, the physician concluded that "it is less 
likely than not that the . . . [veteran's] coronary artery 
disease or chronic obstructive pulmonary disease were related 
to [the] veteran's service or service-connected disability as 
it was most likely related to his smoking habit."  

Analysis

A.  Cause Of Death

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2003).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2003).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2003).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2003).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2003).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and primary anemia becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such a disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such a disorder during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

In the present case, the certificate of death indicates that 
the veteran died on July [redacted], 1997 at the age of 72 years as a 
result of septic shock (circulatory collapse) which was the 
consequence of aplastic anemia.  Coronary artery disease 
(CAD) and chronic obstructive pulmonary disease (COPD) were 
other significant conditions contributing to the veteran's 
death but which were not related to the immediate cause of 
his demise.  At the time of the veteran's death, service 
connection had been established for following 
disabilities:  depression with post-traumatic stress disorder 
(PTSD) (50% from October 1996), degenerative joint disease of 
the lumbar spine (40% from October 1991), and residuals of 
frozen feet with peripheral vascular disease (30% from 
October 1991).  

Throughout the current appeal, the appellant has contended 
that the veteran's aplastic anemia, which led to his death, 
was the result of chemicals to which he was exposed during 
his captivity as a POW in Germany during World War II.  In 
particular, the appellant has consistently maintained that, 
during the veteran's captivity in Germany, he was forced to 
paint farm houses and that the chemicals contained in the 
paint led to the development of his aplastic anemia.  See, 
e.g., 1998 T. at 2-8 and 1999 T. at 2-12.  

The service personnel records confirm that, for approximately 
six months between November 1944 and May 1945, the veteran 
was a prisoner of war of the German government.  At a VA 
former POW examination subsequently conducted in February 
1987, the veteran reported that, during captivity, he worked 
on a farm.  He described such work as involving "cut[ting] 
wood, etc."  In addition, he reiterated this description of 
his forced labor POW responsibilities at a VA examination for 
former POWs conducted in June 1988.  

The Board acknowledges that the veteran did not specifically 
state that he had painted the insides of farm houses during 
his POW captivity.  He noted on multiple occasions that he 
worked on farms during his POW captivity.  He reported (at 
the February 1987 VA former POW examination) that his work 
during his POW captivity involved "cut[ting] wood, etc."  
Consequently, the Board concludes that the evidence of record 
does not negate the appellant's current assertions that the 
veteran's forced labor during his POW captivity in Germany 
during World War II included painting the insides of farm 
houses.  As such, the Board will proceed to adjudicate the 
cause of death claim with the assumption that the veteran's 
POW forced labor involved the painting of the insides of farm 
homes.  

Further review of the relevant evidence contained in the 
claims folder indicates that the first evidence of a 
diagnosis of aplastic anemia is documented in December 1996.  
Specifically, according to a report of VA peripheral 
vascular, as well as ears, nose, and throat, examinations 
conducted at that time, the examiner noted that the veteran 
was receiving treatment for his aplastic anemia.  
Additionally, private medical records dated in March 1997 
reflect oncology treatment for severe aplastic anemia.  In 
one particular document, the veteran's treating physician 
noted that he had initially treated the veteran for 
pancytopenia in September 1994.  

Significantly, the claims folder contains multiple medical 
opinions which associate the aplastic anemia which caused the 
veteran's death to his POW captivity during World War II.  In 
particular, in a letter dated in December 1997, a private 
physician who treated the veteran noted that "[i]t is well 
known that exposure to certain chemicals can cause aplastic 
anemia.  This doctor further stated that "[s]ince it is 
impossible to know to what he [the veteran] was exposed while 
a prisoner of war... 


[he could not] exclude the possibility that an exposure to a 
chemical while... [the veteran] was a prisoner of war 
contributed to the eventual development of aplastic anemia."  

Additionally, in a May 1998 letter, another private physician 
noted that the veteran "had spent several years as a 
prisoner of war during World War II and was exposed to 
chemicals and possibly other unknown agents for an extended 
period of time, and especially to paint."  The physician 
then expressed his opinion that "[i]t is conceivable that 
any of his exposures could have been related to his later 
development of aplastic anemia."  

Also, in an April 2000 letter, a private physician noted that 
he had discussed, with the appellant, the veteran's death 
from aplastic anemia as well as his other medical conditions.  
The doctor expressed his opinion that "it is likely as not 
that . . . [the veteran's] . . . aplastic anemia [was] . . . 
received as a [result of his] prisoner of war [captivity].  
The physician further explained that [t]here is no way of 
knowing how it happened, but I think that the abuse . . . 
[that the veteran] suffered probably adversely affected his 
medical health to where he developed these problems, the most 
devastating of which was aplastic anemia."  

Moreover, the Chief of the Hermatology and Oncology 
Department at the VA Maryland Health Care System in 
Baltimore, Maryland, who reviewed the veteran's medical 
records provided, in May 2003, a medical conclusion that, as 
a result of POW forced labor work which included painting 
farm houses and sharpening saws, the veteran "was probably 
exposed to benzene, the agent known to cause pancytopenia 
both in paint remover and paint, an exposure which could have 
been significant while painting indoors."  This physician 
specifically stated that "it is at least as likely as not 
that the veteran's aplastic anemia-pancytopenia and death 
were related to his active service . . . [and] in particular 
the time he spent as a POW."  This doctor also concluded 
that "it is less likely than not that the service-connected 
disability (depression, post traumatic stress syndrome) 
contributed to the veteran's death" and that "it is less 
likely than not that the . . . [veteran's] coronary artery 
disease or chronic obstructive pulmonary disease were related 
to [the] veteran's service or service-connected disability as 
it was most likely related to his smoking habit."  

The veteran's claims folder contains multiple medical 
opinions associating the aplastic anemia, which caused his 
death, to his active military duty, and in particular to his 
POW captivity.  See, 38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002) and 38 C.F.R. § 3.303(d) (2002).  As such, the Board 
concludes that a disability incurred in service did cause the 
veteran's demise and that the evidence of record, therefore, 
warrants the grant of the appellant's claim for service 
connection for the cause of the veteran's death.  See, 
38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 
(2003).  

B.  Chapter 35 Benefits

For the purposes of dependents' educational assistance under 
38 U.S.C. chapter 35 (see also 38 C.F.R. § 21.3020 (2003)), 
the child, spouse, or surviving spouse of a veteran or 
serviceperson will have basic eligibility if the following 
conditions are met and, in particular, if the veteran

(1)  was discharged from service under 
conditions other than dishonorable, or 
died in service; and 

(4)  died as a result of a 
service-connected disability; or (if a 
service-person)  


38 C.F.R. § 3.807(a) (2003).  

The totality of the relevant evidence in the present case, 
including the service personnel records, indicate that the 
veteran was discharged from active military duty under a 
condition other than dishonorable.  Furthermore, as the Board 
previously discussed in this decision, service connection for 
cause of the veteran's death has been established.  
Accordingly, the basic eligibility requirements for 
dependents' educational assistance benefits under Chapter 35 
of Title 38 have been met.  See 38 C.F.R. § 3.807(a) (2003).  


ORDER

Service connection for the cause of the veteran's death is 
granted.  

Entitlement to dependents' educational assistance benefits 
under Chapter 35 of Title 38 is granted.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



